Citation Nr: 0120935	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  99-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1. Entitlement to service connection for degenerative joint 
disease of the cervical spine, also claimed as an 
undiagnosed illness manifested by headaches.

2. Entitlement to service connection for bilateral rotator 
cuff injuries, also claimed as an undiagnosed illness 
manifested by joint pain of the shoulders.

3. Entitlement to service connection for bilateral 
chondromalacia, claimed as an undiagnosed illness 
manifested by joint pain of the knees.

4. Entitlement to service connection for an undiagnosed 
illness manifested by joint pains of both elbows and the 
left wrist.

5. Entitlement to service connection for myofascial pain 
syndrome, claimed as an undiagnosed illness manifested by 
joint pain of the mouth.

6. Entitlement to service connection for an undiagnosed 
illness manifested by hair loss and skin rashes.

7. Entitlement to service connection for an undiagnosed 
illness manifested by chest pains.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
October 1989 and from November 1990 to May 1991.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The Board observes that, in March 1999, the veteran submitted 
a written request for a personal hearing at the RO, but 
failed to appear at a hearing scheduled in September 1999.  
Thereafter, he canceled his request for a Board hearing at 
the RO that was scheduled in March 2000, and requested a 90-
day extension to present additional evidence in support of 
his claims.  In April 2000, the RO granted the veteran a 60-
day extension to submit additional evidence, but he did not 
submit further evidence in support of his claims.  As a 
result, the Board believes that all due process requirements 
have been met regarding the veteran's hearing requests.

The February 1998 rating decision that denied the veteran's 
claims, and the February 1999 statement of the case, 
delineated his ten denied claims in numerical order.  In his 
March 1999 substantive appeal, the veteran expressly 
indicated that he was only appealing the issues of "#2, 3, 
6, 7, 8, 9, 10".  The veteran specifically omitted issue #1: 
entitlement to service connection for post-traumatic stress 
disorder; issue #3: entitlement to service connection for an 
undiagnosed illness manifested by vertigo and nausea; and 
issue #7: entitlement to service connection for an 
undiagnosed illness manifested by a respiratory disorder.  
Accordingly, the Board will confine its consideration to the 
issues as set forth the title page of this decision.

The matters of entitlement to service connection for an 
undiagnosed illness manifested by joint pain in both elbows 
and the left wrist, and an undiagnosed illness manifested by 
chest pains will be addressed in the Remand section below.


FINDINGS OF FACT

1. The veteran served in Operation Desert Storm during the 
Persian Gulf War.

2. The veteran's service medical records are silent as to a 
cervical disorder, headaches, knee and shoulder disorders, 
myofascial pain syndrome, and hair loss or skin rashes.

3. The veteran's complaints of headaches and cervical pain 
have been attributed to clinical diagnoses of degenerative 
joint disease of the cervical spine and chronic tension 
headaches, and are not shown to be related to military 
service.

4. The veteran's complaints of bilateral knee pain have been 
attributed to a clinical diagnosis of bilateral 
chondromalacia patellae, which is not shown to be related 
to military service.

5. The veteran's complaints of bilateral shoulder pain have 
been attributed to clinical diagnoses of left and right 
rotator cuff injuries, and they are not shown to be 
related to military service.


6. There is no objective medical evidence that shows the 
veteran currently suffers from skin rashes or hair loss, 
to include as a manifestation of an undiagnosed illness; 
nor is there objective evidence of a disability manifested 
by hair loss related to service or to an undiagnosed 
illness.


CONCLUSIONS OF LAW

1. Degenerative joint disease of the cervical spine was not 
incurred in or aggravated by active service, to include 
headaches as being due to or a manifestation of an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1117, 
1131, 5107 (West 1991 & Supp. 2000); Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100-
5103A, 5106-7 (West Supp. 2001)); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2000).

2. Bilateral rotator cuff injuries were not incurred in or 
aggravated by active service, to include joint pain of the 
shoulders as being due to or a manifestation of an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1112, 1117, 
1131, 5107; Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§  5100-5103A, 5106-7 (West 
Supp. 2001)); 38 C.F.R. §§ 3.102, 3.303, 3.317.

3. Bilateral chondromalacia patellae was not incurred in or 
aggravated by active service, to include joint pain of the 
knees as being due to or a manifestation of an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 5107; 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§  5100-5103A, 5106-7 (West Supp. 2001)); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2000).

4. Myofascial pain syndrome was not incurred in or aggravated 
by active service, to include jaw pain as being due to or 
a manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1112, 1117, 1131, 5107; Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§  5100-5103A, 
5106-7 (West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.303, 
3.317.

5. Hair loss and/or skin rashes were not incurred in or 
aggravated by active service, to include as being due to 
or a manifestation of an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1112, 1117, 1131, 5107; Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§  5100-5103A, 
5106-7 (West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.303, 
3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for degenerative joint 
disease with headaches, bilateral shoulder and knee pain, 
myofascial pain syndrome, and hair loss and skin rashes, 
including as due to undiagnosed illness.  At the outset, the 
Board notes that recently enacted legislation, the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000) contains extensive provisions modifying 
procedures for the adjudication of all pending claims.  The 
new statute revises the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Other salient features of the VCAA are paraphrased below, and 
impose the following obligations upon the Secretary (the 
sections in which they will be codified in title 38, United 
States Code, are noted in parentheses):

(1) The Secretary must provide application forms and 
notify the claimant and the representative, if any, 
if the application is incomplete, of the information 
necessary to complete the application (38 U.S.C.A. § 
5102).

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of 
required information and evidence not previously 
provided that is necessary to substantiate the claim 
(38 U.S.C.A. § 5103(a)).

(3) The Secretary must indicate which part of the 
information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the 
Secretary will attempt to obtain on behalf of the 
claimant (38 U.S.C.A. § 5103(a)).

(4) The Secretary must make reasonable efforts to 
assist the claimant in obtaining evidence necessary 
to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim (38 
U.S.C.A. § 5103A(a)).

(5) The Secretary must make every reasonable effort 
to obtain relevant records (including private 
records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain 
(38 U.S.C.A. § 5103A(b)(1)).

(6) If, after making reasonable efforts to obtain 
relevant records, the Secretary is unable to obtain 
the relevant records sought, the Secretary shall 
notify the claimant that the Secretary is unable to 
obtain records, and such notification shall: 

(a) identify the records the Secretary is unable 
to obtain;
(b) briefly explain the efforts that the Secretary 
made to obtain those
      records; and
(c) describe any further action to be taken by the 
Secretary with
      respect to the claim (38 U.S.C.A. § 
5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records 
from a Federal department or agency, the efforts to 
obtain those records shall continue until the records 
are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to 
obtain those records would be futile (38 U.S.C.A. § 
5103A(b)(3)).

(8) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include obtaining the following 
records, if relevant to the claim: (a) the claimant's 
service medical records and, if the claimant has 
furnished the Secretary information sufficient to 
locate such records, other relevant records 
pertaining to the claimant's active military, naval, 
or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); (b) 
records of relevant medical treatment or examination 
of the claimant at Department health-care facilities 
or at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records (38 U.S.C.A. § 5103A(c)(2)); (c) any other 
relevant records held by any Federal department or 
agency that the claimant adequately identifies and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(c)(3)).

(9) In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary shall include providing a medical 
examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a 
decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a 
decision on a claim for this purpose if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) -- 
(a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent 
symptoms of disability; and (b) indicates that the 
disability or symptoms may be associated with the 
claimant's active military, naval, or air service; 
but (c) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim (38 
U.S.C.A. § 5103A(d).

(10) Nothing in the new statute shall be construed as 
precluding the Secretary from providing such other 
assistance to a claimant in substantiating a claim as 
the Secretary considers appropriate (38 U.S.C.A. § 
5103A(g)).

(11) Except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim 
for benefits under laws administered by the Secretary 
(38 U.S.C.A. § 5107(a)).

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.

The Board notes that the veteran was advised, by virtue of a 
detailed statement of the case issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  Accordingly, the 
Board believes that VA has no outstanding duty to inform the 
veteran or his representative that any additional information 
or evidence is needed to substantiate his claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103).  

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  Therefore, the Board finds that 
all facts that are relevant to the issues being decided today 
have been properly developed, and that no further action is 
required in order to comply with VA's duty to assist.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Given the circumstances of this matter, the Board cannot find 
any basis under the VCAA to defer adjudication.  Moreover, it 
appears equally clear that any implementing regulations which 
will be issued under the VCAA will not change the picture in 
this matter, since they will affect only VA notice and 
development procedures, and not the underlying substantive 
law as to basic eligibility for VA benefits. 


Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
4 Vet. App. 384, 393-394 (1993).  Nevertheless, the Board 
finds that we may proceed to decide this matter without 
prejudice to the claimant.  Id.  Moreover, we find that VA 
has satisfied its duty to assist the appellant in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to his claim, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a); Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-98 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103 and 5103A).

The Board therefore finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 
Vet. App. 203 (1999) (en banc), vacated on other grounds sub 
nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

I. Factual Background

A report of medical examination, dated May 1986 and completed 
prior to the veteran's entrance into service, indicates that 
he had a one-inch scar on his right knee, a two-inch scar on 
his left elbow, and a half-inch scar on his left hand, but no 
systemic abnormalities, and he was found qualified for active 
service.  Service medical records for the veteran's first 
period of active service, from October 1986 to October 1989, 
are not indicative of any complaints of, or treatment for, 
cervical spine, knee or shoulder disorders, mouth or jaw 
pain, hair loss, skin rashes, and/or headaches.  On reports 
of medical history completed in June 1989 and November 1990, 
the veteran checked "no" as to having arthritis, 
rheumatism, or bursitis, a painful or "trick" shoulder, 
elbow, knee, and skin diseases.  

When examined for redeployment from Operation Desert Storm, 
in April 1991, the veteran's mouth, upper and lower 
extremities, spine, scalp, skin, and musculoskeletal and 
neurological systems were normal, and he indicated that he 
was in good health.  On an April 1991 Southwest Asia 
Demobilization/ Redeployment Medical Evaluation, the veteran 
denied injuries or diseases while in the Southwest Asia 
region.  He checked "no" as to having fatigue, rash, skin 
infection, or sores, and as to exposure to chemical or germ 
warfare.  

On a report of medical history, completed in August 1991, the 
veteran checked "no" to having arthritis, rheumatism or 
bursitis, a painful or "trick" shoulder or elbow, or knee 
and skin diseases, and the examiner noted that the veteran 
denied acute or chronic joint and back pain.  When examined 
that day, his scalp, upper and lower extremities, spine, 
skin, and neurologic system were normal.

A Certificate of Release or Discharge From Active Duty (DD 
Form 214) for the veteran's second period of service, from 
November 1990 to May 1991, indicates that he was activated 
for duty during Operation Desert Shield and had nearly three 
months of foreign service.  


Post service, in 1995, the veteran underwent a VA Persian 
Gulf Protocol examination.  On a Persian Gulf Registry Code 
Sheet, apparently completed in January 1995, the veteran 
indicated that he served in the Persian Gulf from February to 
April 1991.  He requested an examination and reported 
definite exposure to environmental contaminants.  Chest x-
rays taken in January 1995 were normal.  VA medical records, 
dated from March to May 1995, document the veteran's 
complaints and the Protocol examination findings.  March 1995 
records reflect his complaints of myalgias and arthralgias, 
fatigue, hair loss, headaches, and skin rashes, and note an 
initial impression of bilateral chondromalacia patellae.  
Examination findings included normal mouth and throat and 
symmetrical chest and back, with intact range of motion.  
There was bilateral patellar crepitus with pain on 
manipulation of his extremities.  The veteran's skin 
reflected multiple tattoos on his upper extremities.  
Neurological examination was grossly intact.  Definite 
diagnoses included bilateral chondromalacia patellae.

The veteran, who was 31 years old, underwent a VA general 
medical examination in May 1995.  According to the 
examination report, he complained of daily headaches since 
serving in the Persian Gulf that involved a shooting pain in 
his neck.  He had daily joint pains, mostly in the knees and 
elbows and occasionally in the hands, aggravated by activity.  
He was a construction worker.  On examination, the veteran's 
skin, head, mouth, throat, face, and neck showed no 
abnormality.  His cardiovascular system was also normal.  
Both knees reflected no external abnormality, and full range 
of motion, but the veteran complained of bilateral pain on 
full flexion.  There was no instability, and he was able to 
do deep knee bends, with pain on full flexion.  Both elbows 
showed full range of motion, with pain on full flexion.  He 
had full range of motion of his hands without limitation.  No 
neurological abnormality was reported.  X-rays of the 
veteran's chest and bilateral shoulders, elbows, and knees 
were normal.  X-ray of his cervical spine showed very mild 
narrowing of the disc space at C5-6.  Diagnoses included 
recurrent headaches, cause presently not established; and 
degenerative joint disease of the cervical spine with disc 
space narrowing at C5 and C6, likely contributing to 
headaches and bilateral shoulder, elbow, and knee 
arthralgias, with cause of joint pains presently not 
established

In a January 1997 written statement, the veteran's girlfriend 
stated that she lived with him for eight years, and noticed 
many changes since his return from Operation Desert Storm, 
including expressions of facial pain due to joint pain.  He 
complained of daily headaches, chest pains, and tightness, 
and said that his eyes burned.

In July and August 1997, the veteran underwent additional VA 
examinations.  According to a July 1997 general medical 
examination, he gave a history of serving for six months in 
Saudi Arabia, from approximately January or February 1990 to 
approximately May 1990.  He said he was frequently exposed to 
oil fire smoke and was in the vicinity of SCUD missiles that 
were shot down and may have carried chemical or biological 
weapons.  He had not sought medical advice for his continuing 
complaints since his 1995 VA examination.  The veteran said 
all his health problems appeared after he returned home from 
Saudi Arabia.  He had worked underground in a mine for the 
past twenty months, was exposed to dust, drove a truck most 
of the time, and was required to wear a mask.  The veteran 
complained of daily joint pains, particularly in the knees, 
left wrist, both elbows, and shoulders, and in the neck.  He 
had daily headaches, recent jaw pain, and burning eyes.  He 
had no history of heart disease, and he complained of chest 
pain, not related to exertion, that occurred once or twice a 
month.  

On clinical evaluation, the veteran was observed to have 
normal gait and posture.  There was no skin abnormality.  He 
complained of recent jaw pain, bilaterally, for the past few 
months.  Cardiovascular examination findings were normal.  
Musculoskeletal examination revealed that the veteran 
complained of pain in the knees, left wrist, and both 
shoulders and elbows (especially the left elbow).  There was 
mild pain on lateral movement of the patellae, full range of 
motion, and pain felt on full range and full flexion.  Both 
shoulders showed full range of motion, other than limitation 
on external and internal rotation, both of which were limited 
to 65 degrees.  There was neck pain and limitation in motion 
on all neck movements.  X-rays of the veteran's cervical 
spine and chest were normal.  X-rays of both knees and 
shoulders demonstrated no significant radiographic 
abnormalities, and were unchanged since May 1995.  In 
September 1997, the examiner diagnosed left and right 
shoulder rotator cuff injuries, and negative left and right 
knee examinations at that time.

A July 1997 VA orthopedic examination report indicates that 
the veteran was found to have degenerative arthritis of the 
cervical spine, and had experienced joint pain since he left 
the Persian Gulf.  He reported periods of joint pain 
sometimes once or twice a week and did not know what 
precipitated it.  He had no history of injury, and there was 
no evidence of inflammatory arthritis.  Objectively, the 
veteran's knees reflected pain on full range of passive 
motion and full flexion.  His shoulders showed full range of 
motion but internal and external rotation were from 0 to 70 
degrees.  Diagnoses were as noted above.

An August 1997 VA dental examination report notes the 
veteran's report of joint pain since returning from Operation 
Desert Storm.  He used smokeless tobacco in his lower lip and 
had constant temporomandibular pain, trouble chewing, and 
daily headaches since returning from Operation Desert Storm.  
A Panographic radiograph was normal.  The diagnosis was 
myofascial pain dysfunction syndrome.

An August 1997 VA neurological examination report reflects 
the veteran's complaints of chronic headache that he 
experienced bilaterally since 1992, for which he took 
ibuprofen.  He denied visual, sensory, or other aura, and any 
associated symptoms, except pain in the posterior cervical 
region.  The clinical impression was tension headaches.  The 
VA examiner commented that the veteran complained of 
bifrontal/bi-occipital headaches with cardiovascular 
radiation that were present most of the time, had no clear 
associated symptoms or auras, and were very suggestive of a 
chronic tension headache disorder.

II. Analysis

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id. 

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  It is clear that "[t]he 
regulations regarding service connection do not require that 
a veteran must establish service connection through medical 
records alone."  Triplette v. Principi, 4 Vet. App. 45, 49 
(1993), citing Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  It is equally clear, however, that the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
require professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

To digress for a moment, the Board observes that, as noted 
above, until very recently, the RO and the Board were 
required by law to assess every claim, before completing our 
adjudication as to its merits under substantive law, to 
determine whether it was well grounded, pursuant to 38 
U.S.C.A. § 5107(a) (West 1991).  A claimant seeking benefits 
under a law administered by the Secretary of Veterans Affairs 
had the burden to submit sufficient evidence to justify a 
belief by a fair and impartial individual that the claim was 
well grounded; then, if that burden was met, VA had the duty 
to assist the claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81-2 (1990); Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).  If the burden was not met, the 
duty to assist pursuant to section 5107(a) did not attach.  
Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  Indeed, if 
the claim was not well grounded, the Board was without 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).

A well-grounded claim was defined as a plausible claim, 
either meritorious on its own or capable of substantiation.  
See Murphy, supra.  Under that analysis, a claim for service 
connection required three elements in order to be well 
grounded.  There was required to be competent evidence of a 
current disability (a medical diagnosis); incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
third element could also be established by the use of 
statutory presumptions.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 
1996) (table).  Even without the well-grounded- claim 
requirement, a veteran who has made a showing of in- service 
incurrence or aggravation of a disease or injury "must still 
submit sufficient evidence of a causal nexus between that in-
service event and his or her current disability . . . to be 
ultimately successful on the merits of the claim."  Wade v. 
West, 11 Vet. App. 302, 305 (1998).

The well-grounded-claim rubric was important because, in Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit confirmed that, 
under section 5107(a), the Department of Veterans Affairs 
(VA) had a duty to assist only those claimants who had 
established well-grounded claims.  More recently, the United 
States Court of Appeals for Veterans Claims had issued a 
decision holding that VA was not permitted to assist a 
claimant in developing a claim that was not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order).

As mentioned above, the law has changed during the pendency 
of this appeal, and the Veterans Claims Assistance Act of 
2000 establishes very specific requirements for giving notice 
to claimants of required information and evidence (see Pub. 
L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. §§ 5103-
5103A)).  After receiving an application for benefits, VA is 
required to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

The Board notes that the veteran contends that he suffers 
from degenerative joint disease of the cervical spine with 
headaches, bilateral knee and shoulder pain, myofascial pain 
syndrome, and hair loss and skin rashes, as a result of 
unknown environmental conditions to which he was exposed 
during his service in the Southwest Asia theater of 
operations.  In other words, he is claiming that his signs 
and symptoms are manifestations of undiagnosed illness.

In this regard, the Board notes that service connection may 
be granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue; signs or symptoms involving skin; 
headaches; muscle pain or joint pain; neurologic signs or 
symptoms; neuropsychologic signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; or 
menstrual disorders.  38 C.F.R. § 3.317(a)(b).  The chronic 
disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  Id.  
Further, a chronic disability is one that has existed for six 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period.  The six-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability were first manifested.  Id.

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d) (2000).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above those locations.  Id.

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a) if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

As mentioned earlier, the Court had previously held that any 
claimant for benefits administered by VA had the burden of 
submitting evidence sufficient to justify a belief that the 
claim was well grounded.  With respect to claims for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317, the VA General Counsel rendered an opinion holding 
that a well-grounded claim generally required the submission 
of some evidence of: (1) active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf war; (2) the manifestation of one or more 
signs or symptoms on an undiagnosed illness; (3) an objective 
indication of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness. 
VAOPGCPREC 4-99 (May 3, 1999).

The Court of Appeals for Veterans Claims had occasion to 
analyze that opinion, determined that the fourth element 
listed, requiring medical nexus evidence, was impermissibly 
restrictive, and expressly declined to adopt the General 
Counsel opinion.  The Court did, however, find the 
"regulatory requirements to be consistent with the 
legislative intent of Congress as expressed in the clear 
language of 38 U.S.C. § 1117," and noted that, 
"[g]enerally, where a veteran attempts to establish service 
connection on a presumptive basis, this Court has held that 
all that need be shown is that the veteran meets the 
requirements of the presumptive statute and regulation."  
Neumann v. West, 14 Vet. App. 12, 22 (2000).  That decision 
has recently been withdrawn, and the matter remanded to the 
Board.  Neumann v. Principi, 14 Vet. App. 304 (2001) (per 
curiam order).

On the question of the applicability of 38 C.F.R. § 3.317, we 
note that the veteran's DD Form 214 reflects that he served 
in Operation Desert Shield during the Persian Gulf War.  The 
Board notes that, in this instance, some of the veteran's 
claims were filed for compensation for manifestations of 
undiagnosed illness.  He is not precluded from filing claims 
for service connection for diagnosed disorders that he may 
feel are directly related to service.  In this respect, he 
would need to present competent medical evidence of a current 
disability or disabilities, and evidence that such disability 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Finally, as discussed above, the Board is well aware of the 
recent changes in law with regard to VA's duty to assist 
claimants, including the necessity of securing such pertinent 
military and non-military records as may substantiate the 
veteran's claim.  Here, however, it is clear, from the 
veteran's written statements with respect to his claimed 
undiagnosed illness(es), that there is no additional 
documentary evidence which is relevant to a determination as 
to service connection for knee and shoulder pain, 
degenerative joint disease with headaches, myofascial pain 
syndrome, and hair loss and skin rash, as due to 
manifestations of undiagnosed illnesses.  He has been 
apprised of the evidence needed, in the statement of the case 
provided to him by the RO.  We, therefore, believe that 
appropriate notice has been given in this matter, as well.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and the RO's statement of the case clarified 
what evidence would be required to establish service 
connection.  The veteran and his representative responded to 
the RO's communications with additional evidence and 
argument, curing (or rendering harmless) the RO's earlier 
omissions.  See Bernard v. Brown, 4 Vet. App. at 393-94; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (to be codified 
at 38 U.S.C. 5103A(d)).  The veteran was afforded VA 
examinations in 1995 and 1997, and VA medical records have 
also been obtained and entered into the evidentiary record.  
Thus, the statutory requirement in the Veterans Claims 
Assistance Act of 2000, that a medical examination or medical 
opinion be secured when necessary to make a decision on the 
claim, has been fully satisfied by the development action 
undertaken by the RO.  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that the veteran will not be prejudiced by proceeding to 
a decision on the basis of the evidence currently of record 
regarding his claim of entitlement to service connection for 
degenerative joint disease of the cervical spine with 
headaches, bilateral rotator cuff injuries, bilateral 
chondromalacia, myofascial pain syndrome and hair loss and 
skin rashes.

A. Service Connection for Degenerative Joint Disease of the 
Cervical Spine, Also Claimed as an Undiagnosed Illness 
Manifested by Headaches

Service medical records are entirely negative for complaints 
of, or treatment for headaches or a cervical spine disorder.  
A January 1995 VA X-ray report describes mild degenerative 
joint disease of the cervical spine and, in May 1995, the VA 
the examiner diagnosed degenerative joint disease of the 
cervical spine with disc space narrowing at C5 and C6, likely 
contributing to headaches.  According to the July 1997 VA 
examination reports, X-rays of the veteran's cervical spine 
was normal and examination findings reflected limited neck 
motion.  A neurological examination report diagnosed chronic 
tension headache disorder. 

Regardless of whether the veteran currently suffers from 
degenerative joint disease and chronic tension headaches, the 
evidence of record demonstrates that the symptoms of cervical 
spine pain have been ascribed to known, clinical diagnoses.  
In other words, the veteran has not submitted evidence that 
his neck pain symptomatology and headaches are manifestation 
of an undiagnosed illness.  In fact, the veteran's complaints 
of neck pain and headaches have been attributed to clinical 
diagnoses, i.e., degenerative joint disease of the cervical 
spine and chronic tension headache disorder, and the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 would 
not be applicable to this claim.  Based upon the absence of 
evidence of a cervical spine disorder and headaches resulting 
from an undiagnosed illness, the criteria for establishing 
entitlement to service connection for an undiagnosed disorder 
manifested by headaches under the above statute and 
regulation have not been met.

Furthermore, no competent medical evidence has been submitted 
to show that these disabilities are related to service or any 
incident thereof, including a service-connected disability.  
See Boyer v. West, 210 F. 3d at 1353.  On the other hand, the 
record reflects that the veteran's neurological and 
musculoskeletal systems were normal on separation from 
service, and the first postservice evidence of record of neck 
pain and headaches is from 1995, more than four years after 
the veteran's separation from service.  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994); Routen, 
supra.  

Accordingly, as it has not been shown that the veteran's 
degenerative joint disease of the cervical spine and 
headaches was related to service or a service-connected 
disability, direct service connection for degenerative joint 
disease of the cervical spine with headaches must be denied.  
38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
The Board has considered the doctrine of the benefit of the 
doubt, both pre- and post-VCAA, but the evidence is not so 
evenly balanced as to raise a reasonable doubt in this case.  
38 U.S.C.A. § 5107(b) (old and new versions).

B. Service Connection for Bilateral Rotator Cuff Injuries, 
Claimed as an Undiagnosed Illness Manifested by Joint Pain 
of the Shoulders

Service medical records are entirely negative complaints of, 
or treatment for, shoulder disorders.  At his 1995 Persian 
Gulf War Protocol examination, the veteran reported shoulder 
pain, although X-rays were normal, and the examiner diagnosed 
bilateral rotator cuff injury.  In July 1997, the VA 
examination report reflects the veteran's complaints of 
bilateral shoulder pain and objective findings of some 
limitation of motion of the bilateral shoulders.  The 
examiner diagnosed right and left rotator cuff injuries.  

To the extent that the veteran's complaints of bilateral 
shoulder pain have been attributed to a clinical diagnosis, 
i.e., bilateral rotator cuff injuries, the provisions of 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 would not be applicable 
to this claim.  Moreover, based upon the absence of evidence 
of a shoulder disorder resulting from an undiagnosed illness, 
the criteria for establishing entitlement to service 
connection for a shoulder disorder under 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 have not been met.

Furthermore, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof, including a service-connected disability.  
See Boyer v. West, 210 F. 3d at 1353.  On the other hand, the 
record reflects that the veteran's musculoskeletal system was 
normal on separation from service, and the first post-service 
evidence of record of shoulder pain is from 1995, more than 
four years after the veteran's separation from service.  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; Espiritu 
Derwinski, 2 Vet. App. at 494.  See also Harvey v. Brown, 6 
Vet. App. at 393-94; Routen, supra.  

Accordingly, as it has not been shown that the veteran's 
bilateral rotator cuff injuries were related to service or a 
service-connected disability, direct service connection for 
bilateral rotator cuff injuries must be denied.  38 U.S.C.A. 
§§ 1101, 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The Board 
has considered the doctrine of the benefit of the doubt, both 
pre- and post-VCAA, but the evidence is not so evenly 
balanced as to raise a reasonable doubt in this case.  
38 U.S.C.A. § 5107(b) (old and new versions).

C. Service Connection for Bilateral Chondromalacia Patellae, 
Claimed as an Undiagnosed Illness Manifested by Knee Pain

Service medical records are entirely negative for complaints 
of or treatment for knee pain.  According to the 1995 Persian 
Gulf War Protocol examination, the veteran reported knee 
pain, X-rays of his knees were essentially normal, and 
bilateral chondromalacia patellae was diagnosed.  The July 
1997 VA examination reports reflect the veteran's complaints 
of knee pain, but X-rays at that time were normal.  The 
examiner diagnosed negative left and right knee examinations.  

Regardless of the veteran's complaints of knee pain, the 
evidence demonstrates that the symptoms of knee pain have 
been ascribed to a known clinical disorder.  In other words, 
the veteran has not submitted evidence that his knee symptoms 
are manifestations of an undiagnosed disorder.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  

Furthermore, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof, including a service-connected disability.  
See Boyer v. West, 210 F. 3d at 1353.  On the other hand, the 
record reflects that the veteran's musculoskeletal system was 
normal on separation from service and the first post-service 
evidence of record of knee pain is from 1995, more than four 
years after the veteran's separation from service.  Moreover, 
on the most recent VA examination, the medical evidence 
failed to show that the veteran currently has any knee 
disability or bilateral chondromalacia patellae.  Rabideau v. 
Derwiniski, 2 Vet. App. 141, 143 (1992).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; Espiritu 
Derwinski, 2 Vet. App. at 494.  See also Harvey v. Brown, 6 
Vet. App. at 393-94 (1994); Routen, supra.  

Accordingly, as it has not been shown that the veteran's 
bilateral chondromalacia patellae was related to service or a 
service-connected disability, direct service connection for 
bilateral chondromalacia patellae must be denied.  
38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
The Board has considered the doctrine of the benefit of the 
doubt, both pre- and post-VCAA, but the evidence is not so 
evenly balanced as to raise a reasonable doubt in this case.  
38 U.S.C.A. § 5107(b) (old and new versions).

D. Service Connection for Myofascial Pain Syndrome Claimed as 
Undiagnosed Illness manifested by Joint Pain of the Mouth

The Board notes that service medical records are entirely 
negative for complaints of, or treatment for, jaw pain.  VA 
examinations in 1995 are not referable to complaints of jaw 
pain.  The August 1997 VA dental examination report indicates 
that the veteran described jaw pain since returning from 
Operation Desert Storm but a Pantographic radiograph was 
normal.  The pertinent diagnosis was myofascial pain 
dysfunction syndrome.  As the veteran's complaints of jaw 
pain have been attributed to a clinical diagnosis, i.e., 
myofascial pain dysfunction syndrome, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 would not be 
applicable to this claim.  Based upon the absence of evidence 
of a jaw disorder resulting from an undiagnosed illness, the 
criteria for establishing entitlement to service connection 
for a jaw disorder under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 have not been met. 


Furthermore, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof, including a service-connected disability.  
See Boyer v. West, 210 F. 3d at 1353.  On the other hand, the 
record reflects that the veteran's mouth was normal on 
separation from service and the first post-service evidence 
of record of jaw pain is from 1997, more than six years after 
the veteran's separation from service.  

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; Espiritu 
Derwinski, 2 Vet. App. at 494.  See also Harvey v. Brown, 6 
Vet. App. at 393-94 (1994); Routen, supra.  

Accordingly, as it has not been shown that the veteran's 
myofascial pain syndrome was related to service or a service-
connected disability, direct service connection for 
myofascial pain syndrome must be denied.  38 U.S.C.A. 
§§ 1101, 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  The Board 
has considered the doctrine of the benefit of the doubt, both 
pre- and post-VCAA, but the evidence is not so evenly 
balanced as to raise a reasonable doubt in this case.  
38 U.S.C.A. § 5107(b) (old and new versions).

E. Service Connection for Undiagnosed Illness Manifested by 
Hair Loss and Skin Rash

After careful review of the evidentiary record, the Board 
notes that the service medical records are completely silent 
with respect to any complaints, findings, or diagnoses of 
hair loss or skin rashes.  Significantly, April and August 
1991 examination reports do not reflect any complaints or 
findings of the above disorders.  Further, the postservice 
medical records do not demonstrate any complaints or 
diagnoses of either hair loss or skin rashes, although the 
veteran complained of these disorders at the time of his 
March 1995 Persian Gulf War Protocol examination.  During the 
May 1995 and July and August 1997 VA examinations, clinical 
findings showed that the veteran's skin was normal.

At the most recent VA examination in July 1997, the veteran 
did not even complain of hair loss and skin rashes.  In fact, 
despite the veteran's contentions that he inhaled smoke while 
performing active duty during Operation Desert Storm, the 
claims file does not contain any clinical evidence of smoke 
inhalation.  Therefore, without competent medical evidence 
showing the veteran currently has skin rashes, or hair loss, 
service connection for those disorders is not warranted.

Because the regulations define an undiagnosed illness 
essentially as one as to which objective indications of a 
chronic disability cannot be attributed to any known clinical 
diagnosis, and there is no evidence of the current disability 
claimed, the Board need not reach the issue of whether they 
have existed for six months or more, or whether they are 
manifestations of an undiagnosed illness.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.

Furthermore, the record demonstrates that a hair loss or skin 
abnormality was not found in service or on separation from 
service.  Moreover, on VA examinations after the veteran's 
separation from service, there was no showing that the 
veteran had skin rashes, although the 1995 Protocol 
examination reflects complaints of hair loss and skin rashes, 
but the most recent VA examination reports are not referable 
to complaints or diagnoses of hair loss or skin rashes.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has hair loss or skin rashes.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has hair loss or skin rashes has been 
presented.  Rabideau v. Derwiniski, 2 Vet. App. at 143.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. at 74; Heuer v. Brown, 7 Vet. App. at 384; Espiritu 
Derwinski, 2 Vet. App. at 494.  See also Harvey v. Brown, 6 
Vet. App. at 393-94 (1994); Routen, supra.  

Accordingly, as it has not been shown that the veteran has 
hair loss or skin rashes related to service or a service-
connected disability, direct service connection for hair loss 
and skin rashes must be denied.  38 U.S.C.A. §§ 1101, 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The Board has considered 
the doctrine of the benefit of the doubt, both pre- and post-
VCAA, but the evidence is not so evenly balanced as to raise 
a reasonable doubt in this case.  38 U.S.C.A. § 5107(b) (old 
and new versions).


ORDER

Service connection for degenerative joint disease of the 
cervical spine, also claimed as an undiagnosed illness 
manifested by headaches, is denied.

Service connection for bilateral rotator cuff injuries, also 
claimed as an undiagnosed illness manifested by joint pain of 
the shoulders, is denied.

Service connection for bilateral chondromalacia patellae, 
claimed as an undiagnosed illness manifested by joint pain of 
the knees, is denied.

Service connection for myofascial pain syndrome, claimed as 
an undiagnosed illness manifested by joint pain of the mouth, 
is denied.

Service connection for an undiagnosed illness manifested by 
hair loss and skin rashes is denied.


REMAND

The veteran also seeks entitlement to service connection 
service connection for bilateral elbow and left wrist 
disorders, manifested by shoulder and left wrist pain and 
chest pain, as due to an undiagnosed illness.  The record 
unquestionably shows that he has complained of bilateral 
elbow pain, during the 1995 Persian Gulf War Protocol 
examination, and reported left wrist and elbow discomfort, 
during the 1997 VA examinations.  He also complained of chest 
pain at the 1997 VA examinations.  However, no conclusive 
diagnosis has been rendered.

Therefore, the Board observes that there is at least some 
evidence suggesting a nexus between the veteran's symptoms of 
bilateral elbow and left wrist aches and an undiagnosed 
illness and, given the VCAA's repeal of the well-grounded-
claim requirement, set forth in detail above, these claims 
require further development.  

The veteran should undergo VA neurological, orthopedic, and 
cardiac examination, to determine whether a clinical 
diagnosis can be ascribed to his bilateral elbow, left wrist, 
and chest pain.  The importance of the new examination to 
ensure adequate clinical findings should be emphasized to the 
veteran, and he should be afforded an opportunity to 
cooperate with the request for a new examination.  See 38 
U.S.C.A. § 5103A(d)

The Board stresses to the veteran that, although VA has a 
duty to assist him with the development of the evidence in 
connection with his claim, "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The 
failure to cooperate may result in adverse action pursuant 38 
C.F.R. §§ 3.158, 3.655.

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is Remanded to the RO 
for the following development:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt to 
obtain and associate with the claims file 
any records identified by the veteran 
which are not already of record.

2. The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matters remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  In this regard, the 
veteran should be specifically advised 
that, with respect to any service 
connection claim, a medical opinion 
relating a current claimed disability to 
service or to an incident of service 
origin would strengthen his claim.  Any 
such submission should be associated with 
the claims file.

3. The veteran should be afforded VA 
examination, including but not limited to 
orthopedic, neurologic, and cardiac 
examination, by physician(s) with 
appropriate expertise to determine whether 
he manifests signs and symptoms of an 
undiagnosed illness involving the 
bilateral elbows, left wrist, and chest, 
under the provisions of 38 C.F.R. § 3.317, 
as a consequence of his service in the 
Persian Gulf War.  A complete occupational 
history should be obtained from the 
veteran.  All indicated studies should be 
undertaken, and all manifestations of 
current disability should be described in 
detail.  The examiner(s) should report 
whether the veteran manifests objective 
indications of chronic disability 
attributable to an undiagnosed illness or 
whether any signs and symptoms related to 
the elbows, left wrist, and chest are 
thought to be related to the veteran's 
postservice occupation.  The claims file, 
to include a copy of this Remand, should 
be made available to, and be reviewed by 
the examining physician in connection with 
the examination.  A complete rationale 
should be provided for any opinion or 
conclusion expressed.

4. The RO should also review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed. In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5. Following completion of the development 
requested above and any further indicated 
development, the RO should readjudicate 
the claims of entitlement to service 
connection for bilateral elbow and left 
wrist disorders, and a chest pain 
disorder, as due to an undiagnosed illness 
pursuant to the provisions of 38 C.F.R. § 
3.317.  If the benefits sought on appeal 
are not granted to the satisfaction of the 
veteran, or if a timely notice of 
disagreement is received with respect to 
any other matter, a supplemental statement 
of the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and readjudication; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



